03/18/2021


Terry Wallace                                                                  Case Number: DA 20-0611
P.O. Box 5566
Missoula, Mt 59806
Telephone:(720)207-8105
email: twallace23@yahoo.com

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                           DA 20-0611

TERRY WALLACE,

           Plaintiff/Appellant,

vs
                                                            FILED
LAW OFFICE OF BRUCE SPENCER,PLLC,
LPH,INC,a Montana corporation,                             MAR 1 8 2021
GEISZLER STEELE,PC. and John Does 1-5,                  Bowen Greenwood
                                                      Clerk of Supreme
                                                                       Court
                                                         State of Montana


           Defendants/Appellees.


                                   ORDER


     Appellants' motion for automatic extension is granted. His opening brief is

now due on April 19, 2021.

     Dated March    Ig       ,2021.

                                           Clerk of Supreme Court